Cause No. 1374263-A


Miguel Martinez                           In the 184th District Court
  · Relator Pro-Se,

                                                              RECE~VED            n'J
                                                            COURT OF CRIMINKL APPEf\!..S
v.                                                     of
                                                                   APR 09 2015

                                                               Ab~l Acosta, Clerk
Chris Daniel, District Clerk,
      Respondent.
                                          Harris County, Texas



                   Application for Writ of Mandamus

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, MIGUEL MARTINEZ, TDCJ-ID #1856331, Relator Pro-Se

in the above styled numbered cause of action and files this ori-

ginal Application for Writ of Mandamus pursuant to Article 11.07

of the Code of Criminal Procedure and Rules would respectfully show

this Honorable Court the following:-

                                  I.
                                Relator

        Miguel Martinez, TDCJ-ID #1856331 is an offender incarcerated

in the Texas Department of Criminal Justice and is appearing Pro-Se

who can be located at the James A. Lynaugh Unit,      1098~    South Hwy

2037~    Pecos County, Fort Stockton, Tx 79735. Relator has exhausted

his remedies and has no other remedy".at ·tlaw. The act sought to be

compelled is ministerial. Not Discretionary in nature requires Res-.

pondent to immediately transmit to the Court of Criminal Appeals a

copy of the States designation of issues, Applicant Writ of. Habeas

Gorpus Art. 11.07, copy of Attorneys Affidavit, and all Memorandums

in support of Application, for Post Conviction Writ of Habeas Corpus


APPLICATION FOR WRIT OF MANDAMUS                                     Page 1
Art 11.07 Tex. Code. Crim. Proc. Had such documents been transmitted

to the Court of Criminal Appeals, having in there possession sent

from the Relator to Respondent as required by statue Relator would

have received Notice from the Court of Criminal Appeals, having in

there possession sent from the Relator to respondent as concerning

Cause No. 1374263-A.a.

                                  II.
                              Respondents

     Respondent Chris Daniel in his capacity District Clerk of the
Harris County, Texas has a ministerial duty to receive and file all

papers in a Criminal proceeding. And perform all'other duties imposed

on the Clerk by law pursuant to Article 11.07 and Rules 296 and 297

of the Rules of Civil Procedure to immediately transmit to the Court

of Criminal Appeals a copy of the Application for Writ of Habeas Cor-

pus and Memorandums, finds of the facts, any answer filed and a cer-

tified reciting of the date upon which that finding   W8S   made if con-

victing Court decides that there are issues to be resolved Chris

Daniel District Clerk Harris County may be served at his place of

Business, P.O.Box 4651, Houston, Texas 77210-4651.

                                  III.
       Violation of Article 11.07 of the Code of Criminal
       Procedure and Rules 296 and 297 of Civil Procedure

     Reipondents violated the Texas Code of Criminal Procedure Art.

11.07 and the Rules of Civil Procedure, Rule 296 and 297 by failing

to provide a copy
               .  of the Application for Writ of Habeas Corpus
                          .   .                            ..  upon -·




which that findings and States proposed Order Designating Issues

and for filing Affidavit was made to the Court of Criminal Appeals

within the prescribed time by law. And within a reasonable time from


APPLICATION FOR WRIT OF MANDAMUS                                  Page 2
.. ~




       date on which documents were filed on August 18, 2014 to be there-

       inafter transmitted. Requests for Writ of Habeas Corpus, any answer

       titled, to Chris Daniel District Clerk Harris County by certified

       mail dated August 15, 2014 pursuant to Article 11.07 of the Code of

       Criminal Procedure to date. Relator response of request for trans-

       mitting of a copy of the Application for Writ of Habeas Corpus filed,

       and a certificate reciting the date upon which finding was made to

       the Court of Criminal Appeals.

            As if is clear from Relator previous request, Relator has re-

       peatedly put Respondent on Notice that Relator seek the transmittal

       of a copy of the Application for Writ of Habeas Corpus. Relator has

       gone well beyond any requirement of obligation imposed upon him by

       the Texas Code of criminal Procedure Art. 11.07 are acting in bad

       faith, and failed to afford Relator the professional~and common cour-

       tesy of any written response. as to the disposition of his Application

       per his request.

                                        IV.
                               Prayer for Relief

            Wherefore, Premises Considered, RP.lator, Respectfully requests

       a Application for Writ of Habeas Corpus Respondents have not trans-

       mit documents to the Court of Criminal Appeals within the timeline

       prescribed by the Texas Code of Criminal Procedure Articles 11.07

       and Rules of Civil Procedure, Rule 296 and 297 and that Relator

       brought this litigation in good faith and has substantially pre-

       vailed through course of law;

            SO PRAYED on this the ~q~-- day of April, 2015.

                                                   Respectfully Submitted,



       APPLICATION FOR WRIT OF MANDAMUS              1: ~~{:;
                                                   X Mi~&r~ar~TieZ:#1856331
                                                     Re ator Pro-Se
                                                                      Page 3
                            Verification
     I, Miguel Martinez, TDCJ-ID #1856331, being presently incar-

cerated at the James A. Lynaugh Unit of TDCJ-ID, declare under

the penalty of perjury that the foregoing facts are true and correct.



                                            Respectfully Submitted,




                                            X    ?brJ k{,,L
                                                TDCJ-~.
                                                M1g e    rt1nez
                                                            1856331
                                                James A. Lynaugh Unit
                                                1098, South Hwy 2037
                                                Ft. Stockton, Tx 79735



                     Certificate of Service

     I certify that ·a true and correct copy of the above application

for Writ of Mandamus was sent to the District Clerk of Court of

Criminal Appeals by placing the same in the U.S. Mail postage pre-

paid on this the _'}_ day of April, 2015, addressed to:


Abel Acosta
Clerk of the Court
Court of Criminal Appeals
P . 0 . Box 12308
Capital Station                            Respectfully Submitted,
Austin, Tx 78711



                                            Mlge1Mart1ez
                                            TDCJ-ID No. 1856331
                                            James A. Lynaugh Unit
                                            1098, South Hwy 2037
                                            Fort Stockton, Tx 79735



APPLICATION FOR WRIT OF MANDAMUS                             Page 4
'   '   " .:,




                                       UNSWORN DECLARATION




                Being presently incarcerated in the i>(t-lVNt-. 1./          Unit of the Texas

                Department of Cfim!nallustice, in      Pe.-CO'?                 • County~ Texas

                Declare under penalty of perjury that I am the applicant in the above and foregoing

                MotioiL I have read said motion and the factual allegations of the same are true and

                Correct.


                Executed on this    :t ,day of Af ~ l                  ,20Q.
                                                                              r.




                                                      ~ ;(._ K                     ·, Movut, ProSe